Citation Nr: 1109451	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-20 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for an anxiety disorder (claimed as posttraumatic stress disorder (PTSD)).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for an anxiety disorder and assigned a 10 percent evaluation for that disability, effective May 23, 2007-the date on which the Veteran filed his claim for service connection.  He has timely appealed that assigned evaluation.  

During the appeal, the Veteran's evaluation for his anxiety disorder was increased from 10 percent to 30 percent.  However, such does not represent a full grant of benefits in this case, and he indicated in his June 2009 substantive appeal that he continued to disagree with that assigned evaluation.  Thus, the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that the issue of service connection for alcohol dependence, as secondary to service-connected psychiatric disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the appeal period, the Veteran's psychiatric disability picture has been manifested by flattened affect; disturbances in mood and motivation; depression and anxiety; nightmares and flashbacks; and, sleep disturbances, all leading to occupational and social impairment with occasional decrease in work efficiency.  The record does not reflect speech difficulties; any impairment to memory, abstract thinking, judgment or insight; difficulty establishing and maintaining relationships; or, any panic attacks, impaired impulse control, or suicidal or homicidal ideations.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim for an increased evaluation for a psychiatric disability arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran is assigned a 30 percent evaluation for his anxiety disorder under 38 C.F.R. § 4.130, Diagnostic Code 9413.  

Under Diagnostic Code 9413, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2010).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

The Veteran's VA records throughout the appeal period do not reveal any psychological treatment.  Cursory psychiatric evaluations provided during treatment for other ailments indicate that the Veteran was friendly but quiet, appropriately dressed and that he answered questions appropriately.  The VA treatment records also demonstrated complaints of insomnia; such insomnia was not specifically related to a psychiatric condition, however.

The Veteran's private treatment records from Dr. H.J., M.D., reflect psychiatric treatment from June 2007 through July 2008.  Such records generally demonstrate symptoms of sleep disturbance, with nightmares and flashbacks; a constricted affect with anxiety; low energy and restlessness; and, being easily frustrated.  The Veteran denied auditory and visual hallucinations, as well as suicidal and homicidal ideations throughout the private treatment records.  His thought process was shown to be within normal limits as well.

The Veteran underwent a psychiatric evaluation by Dr. H.J., M.D., in June 2007.  History taken at that time included two marriages, the second lasting for 20 years.  He remained friends with his second wife.  The Veteran had one child from those marriages and was currently retired.  He had flashbacks of Vietnam approximately 4 to 6 times a week, and he sometimes hid behind the couch when hearing noises.  He described himself as "very jumpy," and he felt angry and irritable since leaving Vietnam.  He avoided talking about his experiences in Vietnam.  The Veteran reported drinking a lot after returning from Vietnam to relieve his stress, which caused problems in his marriage.  He further reported nightmares and sleeping problems, as well as the flashbacks.  He stated that he has developed depression over the years, and had thought about killing himself twice, the last time being two years prior to the examination.  The Veteran self-medicated with alcohol.

Regarding occupational history, the Veteran had taken several jobs after returning from Vietnam to "occupy his mind," but worked as a painter from 1982 until he retired in 2006.  He indicated that he could handle his painting job "because he worked by himself and did not have to deal with many people."  

On examination, the Veteran appeared able to "relate well," and was calm and cooperative.  He was uncomfortable talking about Vietnam.  He appeared anxious and depressed, with a congruent affect.  His speech was within normal limits, and his thought process was logical and goal-directed.  He denied any auditory or visual hallucinations, suicidal or homicidal ideations, and did not evidence any psychosis or delusions at that time.  The Veteran was fully oriented and his short- and long-term memories appeared to be intact.  His insight and judgment were good.  He was diagnosed with PTSD and chronic alcohol dependence and was assigned a GAF score of 39.  Dr. H.J. noted that the Veteran had no friends and did not desire to have any friends; that he had sleep disturbance; and, that he used alcohol to self-medicate.

The Veteran underwent a VA examination for his psychiatric disorder in April 2008.  Historically, he had several instances of outpatient treatment for alcohol dependence over the past 10 to 20 years, though he denied any hospitalization for that condition or for his psychiatric disorder.  The Veteran currently lived alone and attributed his separation from his wife to his chronic alcohol use.  He had friends that he saw every week and he also attended church weekly.  The Veteran also had frequent contact with his only child from his second marriage.  However,  he no longer engaged in activities that he used to enjoy, and that could not go where he wanted because he lost his driver's license due to a DWI.  

On examination, the Veteran was appropriately and casually dressed.  His mood was good, and he was friendly and cooperative.  He had unremarkable speech and psychomotor activity.  He had problems with attention and concentration despite his denial of any problems in those areas.  He was oriented to person, time and place with an unremarkable thought process and content.  There were no delusions, and he understood the outcome of his behavior and had insight as to his problems.  The Veteran averaged six hours of sleep a night, and reported nightmares of the military once a month.  He also reported auditory hallucinations which were not persistent in nature.  Additionally, he was engaging in inappropriate behavior in the form of physical altercations approximately once every three months, when "people made him mad."  Such altercations typically occurred when he had been drinking.  

Further regarding his symptomatology, there were no suicidal or homicidal ideations, panic attacks, or obsessive or ritualistic behaviors.  The Veteran's impulse control was fair; he was also able to maintain minimum personal hygiene and had no problems performing activities of daily living.  His remote, recent and intermediate memories were normal.  He was able to handle his finances independently.  He was assigned a GAF score of 58.

The VA examiner noted that the Veteran had many anxiety symptoms, such as nightmares, irritability and sleep disturbances, as a result of his military service.  She noted, however, that it was difficult to discern the impact of those symptoms due to his chronic alcohol use, specifically the Veteran's auditory hallucinations which could be alcohol-induced.  She stated that the Veteran had experienced many traumatic experiences in the military, and that he reported using alcohol to cope with his psychiatric symptoms.  His alcohol abuse was noted as being a significant part of the Veteran's clinical picture.  However, the VA examiner found that the Veteran's alcohol dependence, while partially due to use as a coping mechanism, was not solely due to self-medication of his anxiety symptomatology.  She concluded that the Veteran's psychiatric symptomatology was not severe enough to interfere with occupational and social functioning.

On the basis of the foregoing evidence, the Board finds that the disability picture associated with the Veteran's anxiety disorder, while including such symptomatology such as a flattened affect and disturbances of motivation and mood, does not more closely approximate to the criteria necessary for a higher evaluation in this case.

The Board concedes that the Veteran's symptomatology demonstrates a noted flattened affect and disturbances of mood and motivation throughout the appeal period.  Such symptomatology is associated with the criteria necessary for a 50 percent evaluation.  That notwithstanding, his speech was logical and goal-directed, with no deficiencies noted, throughout the rating period on appeal.

Moreover, the Veteran's short- and long-term memories, judgment and abstract thinking were not impaired throughout the appeal period.  Indeed, Dr. H.J., as well as the VA examiner, specifically noted that the Veteran's judgment, insight and short- and long-term memories were within normal limits.  Also, the VA examination specifically noted that the Veteran was not experiencing any panic attacks, nor was the Veteran shown throughout the appeal period to have any panic attacks at any time.

Finally, the Veteran is not shown to have a difficulty in establishing and maintaining relationships throughout the appeal period.  While Dr. H.J. noted that the Veteran demonstrated such attributes in his June 2007 report, he specifically noted that he was engaged in a 20-year marriage with the same woman, whom he was separated from but still maintained a friendship with.  In fact, she accompanied the Veteran to the examination at that time.  Moreover, the Veteran reported that he has friends that he sees every week, and that he attends church on a regular basis.  He was further shown to have contact with his wife, though they were separated, as well as to have frequent contact with his child from that marriage.  Thus, the Veteran cannot be said to have difficulty establishing and maintaining relationships as he demonstrates, that he has several relationships throughout the appeal period.  To the extent that he is socially impaired, this is accounted for by the 30 percent rating already in effect.

Additionally, the Board is cognizant that the Veteran's GAF scores of 39 and 58 appear to be in conflict-both with each other, as well as with the symptomatology demonstrated during the Veteran's examinations and in his treatment records.  Of further significance, the Board notes that the GAF scores appear to be exaggerated in relation to the stated symptomatology noted above, particularly as to the private score.  The Board has considered the GAF scores while assessing the evidence of record; however, quantification of the effects of the Veteran's anxiety disorder on the Veteran's psychological and interpersonal functioning to a number on a scale, while one factor to be weighed among many, is simply not as probative in this case as the noted symptomatology in the private and VA treatment records and examinations.  

In short, the Veteran's psychiatric symptomatology throughout the appeal period demonstrates a flattened affect; disturbances in mood and motivation; depression and anxiety; nightmares and flashbacks; and, sleep disturbances.  The Veteran's symptomatology does not demonstrate circumstantial, circumlocutory or stereotyped speech; any impairment to memory, abstract thinking, judgment or insight; difficulty establishing and maintaining relationships; or, any panic attacks, impaired impulse control, or suicidal or homicidal ideations.  Overall, his symptomatology and level of demonstrated occupational and social impairment
more closely approximates the criteria for a 30 percent evaluation than the criteria necessary for a higher evaluation.  Accordingly, the Board finds that an evaluation in excess of 30 percent is not warranted on the evidence of record.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected anxiety disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 30 percent for an anxiety disorder (claimed as PTSD) is denied.

REMAND

The Board notes that the issue of TDIU is a part of a claim for increase, see Rice v. Shinseki, 22 Vet. App. 447 (2009); thus, such is within the jurisdiction of the Board in this case.  While the VA examiner in April 2008 opined that the Veteran's psychiatric symptomatology does not interfere with occupational functioning, the Board notes that service connection is also in effect for other disabilities, including diabetes mellitus and prostate cancer.  No opinion as to the Veteran's employability based on those disabilities, nor the cumulative effect of the Veteran's service-connected disability picture, to include psychiatric and physical impairments, has been rendered in this case.  Accordingly, the Board finds that a VA examination is necessary in this case in order to properly assess the Veteran's ability, or lack thereof, to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant outstanding VA treatment records from the Durham VA Medical Center since November 2009 and associate them with the claims file.

2.  Following the above development has been completed to the extent possible, schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred.  

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, to include his anxiety disorder, diabetes mellitus with associated peripheral neuropathy of bilateral lower extremities and nephropathy with hypertension, prostate cancer, bilateral hearing loss, and tinnitus, either alone, or together, are sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

The VA examiner should specifically discuss the Veteran's noted absence his employment as a painter from March to November 2006 for an unspecified illness, as well as the Veteran's contentions that such an absence was related to his psychiatric disorder.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  After the development requested above has been completed, the RO/AMC should again review the record and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


